DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner reminds applicants of their duty to disclose under 37 CFR 1.56. Examiner notes no IDS has been filed and during the search relevant references authored (or co-authored) by one or more Inventors has been found.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the functional layer must be shown or the feature(s) canceled from the claim(s). In fig. 1 the identifier “1” is pointing to nothing, it’s unclear what the functional layer is based on the spec it includes the electrodes but the figures show nothing but two electrodes floating in space. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claim recites “the polymer-based photonic integrated chip processes and outputs the acquired electrocardiographic signals of the human body as well as the body temperature, pulse, blood pressure and blood glucose signals of the human body.” 
Without reciting a processor to perform this or the specification disclosing such an element. Reviewing the specification there is no processor/microprocessor/CPU etc. on the “chip” nor is there 
Furthermore, the specification does not disclose how a temperature, pulse, blood pressure and blood glucose are determined. The specification recites a functional intent, to determine the above-mentioned physiological elements, without disclosing how the intent is achieved. The closest discussion presented is in [0068]-[0069] of the spec (using the PG Pub for paragraph numbers), however these portions do not recite how the elements are determined or processed to achieve the goal merely the intent for them to be determined using data from the fiber Bragg grating (FBG; or in the spec “Bragg grating”).
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the functional layer consists of two electrodes located on two sides”. It’s unclear what the connection or requirement of the functional layer and the two sides is referring to. Are the two electrodes themselves the “functional layer” or is there some material in the layer with the electrodes also integrated into the “functional layer”. The remaining claims do not correct this issue therefore the remaining claims are also rejected for the same reasons. 
 
Claim 1 recites “the polymer-based photonic integrated chip processes and outputs the acquired electrocardiographic signals of the human body as well as the body temperature, pulse, blood pressure and blood glucose signals of the human body.” It’s unclear how the sensors are connected to a processing device to determine the physiological elements, as the “chip” (see 112a discussion) is not a processor. The claims depending from claim 1 do not fix this issue and are therefore also rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170164876 – discusses worn patches with various sensing modalities including FBG and electrodes as well as various materials and layers see [0065], [0137], [0182], [0191], [0205]-[0207], Figs. 1A-1B, 10-15; Hongqiang Li et al. (2017). Chip-scale demonstration of hybrid III–V/silicon photonic integration for an FBG interrogator. Optica. 4. 692. 10.1364/OPTICA.4.000692 – recites same general “chip” portion of the claimed invention with claimed VCSEL, photodetectors, FBG. The difference between this and the claimed “chip” elements appears to be the lack of an MZM and it is SiO based not PDMS; Thomas Ferrotti. Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications. Other. Université de Lyon, 2016. English. ffNNT :  2016LYSEC054fffftel-01529424f -  discusses various optical elements on a substrate including MZM; Jack Sheng Kee et al. "Design and fabrication of Poly(dimethylsiloxane) arrayed waveguide grating," Opt. Express 18, 21732-21742 (2010) – discusses PDMS as a substrate for waveguides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 March 2022